Citation Nr: 1113391	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  10-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine, to include whether the reduction from 50 percent to 20 percent was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In July 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims.

The Board notes that following the issuance of the December 2009 statement of the case, a report of an October 2009 VA MRI of the Veteran's lumbar spine was submitted.  However, no waiver of initial RO review accompanied the submission of this new evidence.  On remand, the RO/AMC must consider this evidence in the first instance with respect to the claims on appeal.  See 38 C.F.R. § 20.1304 (2010).

The Board also notes that the Veteran's most recent VA spine examination took place in January 2009, more than two years ago.  Thereafter, the Veteran has alleged that his lumbar spine disability has worsened.  As the current severity and extent of the Veteran's service-connected lumbar spine disability is unclear, the Board finds that a new VA examination is necessary in order to fully and fairly evaluate his increased rating claim for that disability.

In addition, at his July 2010 hearing, the Veteran testified that he receives VA treatment for his back every three to six months.  On remand, relevant ongoing VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant ongoing VA treatment records dating since June 2009 from the VA Medical Center in Albuquerque, New Mexico.

2.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected degenerative joint disease of the lumbar spine.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  A complete rationale should be provided for all opinions expressed.

The examiner should describe all symptomatology related to the Veteran's service-connected lumbar spine disability, to include orthopedic and neurological symptoms.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the thoracolumbar spine (specifying at what degree in motion pain begins) and motor and sensory evaluation.

The examiner should also describe any functional loss pertaining to the service-connected lumbar spine disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of incapacitating episodes (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include the additional evidence submitted since the issuance of the December 2009 statement of the case.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

